Citation Nr: 0514921	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-28 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
fibromyositis with bilateral L5-S1 radiculopathy, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for status post right 
knee arthroscopy with partial medial meniscectomy and 
degenerative joint disease, currently evaluated as 10 percent 
disabling.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran was separated from the Puerto Rico National Guard 
in July 1988, having completed over 17 years of service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the RO.

In October 2004, the Board provided the veteran with notice 
of regulatory amendments pertaining to the evaluation of low 
back disabilities, not previously considered by the RO.  He 
was provided with a copy of the new regulations, was informed 
that the Board intended to rely on them, and was given an 
opportunity to submit additional argument and evidence in 
support of his claim.  38 C.F.R. § 20.903(c) (2004).  The 
Board is satisfied that it can now proceed with consideration 
of his claims without the risk of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of motion, demonstrable muscle spasm, absent ankle 
jerks, and pain with acute severe bouts of pain every two 
weeks; his disability is not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine, muscle atrophy, 
or complete paralysis of the sciatic nerve.

2.  The veteran's right knee disability is manifested by x-
ray evidence of degenerative arthritis, range of motion from 
0 to 135 degrees, and complaints of pain, with acute and 
severe bouts of pain twice per week; his disability is not 
currently manifested by episodes of dislocation or recurrent 
subluxation, or by edema, effusion, weakness, tenderness, 
redness, heat, or abnormal or guarding movement.




CONCLUSIONS OF LAW

1.  A 60 percent rating, but no more, is warranted for the 
veteran's lumbosacral fibromyositis with bilateral L5-S1 
radiculopathy under the "old" criteria.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a (Diagnostic 
Codes 5237, 5242, 5243), 4.120, 4.123, 4.124, 4.124a 
(Diagnostic Code 8520) (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

2.  The veteran is entitled to an additional, separate 10 
percent rating for degenerative arthritis of the right knee; 
but no higher evaluation is warranted for arthritis or for 
any other disability of the knee.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5256, 
5257, 5258, 5259, 5260, 5261, 5262) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).


	(d)  Excess fatigability.
	
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

A.  Low Back

1.  Applicable Law

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, 38 C.F.R. part 4.  
Amendments to the criteria governing the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002, while the veteran's appeal was pending.  See 
Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
Subsequently, in August 2003, further amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A zero 
percent rating was warranted if the condition was 
postoperative, cured.  A 10 percent rating was warranted if 
the condition was mild, and a 20 percent rating was warranted 
if the condition was moderate with recurring attacks.  If the 
condition was severe, with recurring attacks and intermittent 
relief, a 40 percent rating was warranted.  The highest 
available schedular evaluation, 60 percent, was warranted if 
the condition was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.  See also 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (June 8, 1998) 
(indicating that when a veteran is in receipt of less than 
the maximum evaluation under former Diagnostic Code 5293, 
based on symptomatology that includes limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  Some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004).

As to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  An "incapacitating episode" is defined as "a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician".  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)


Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  If the disability involved the fracture of a 
vertebral body-without abnormal mobility requiring a brace, 
cord involvement, or residuals that required the individual 
to be bedridden or wear long leg braces-the condition was 
rated in accordance with limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.17a, Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2004).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2004).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2004).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.

The Board further notes that paralysis of the sciatic nerve 
is evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  Under that 
diagnostic code-which has not undergone any amendment during 
the time frame here in question-evaluations of 10, 20, and 
40 percent, respectively, are assigned for mild, moderate, 
and moderately severe, incomplete paralysis.  A 60 percent 
rating is warranted for severe, incomplete, paralysis, with 
marked muscular atrophy, and if the paralysis is complete 
(the foot dangles and drops, there is no active movement 
possible of muscles below the knee, flexion of the knee is 
weakened (or very rarely, lost), an 80 percent rating is 
warranted.  Id.

2.  Analysis

a.  The Criteria in Effect Prior to September 23, 2002

Turning to the merits of the veteran's low back claim, the 
Board finds that the evidence supports the assignment of a 60 
percent rating for the veteran's lumbosacral fibromyositis 
with bilateral L5-S1 radiculopathy under the "old" 
criteria.  The veteran underwent a VA examination of his 
spine in April 2002, and was also examined by a private 
examiner later that same year.  The reports of those 
examinations show that the veteran has pain and tenderness in 
his lumbar spine with limitation of motion.  They also show 
that he has chronic radiculopathies with demonstrable muscle 
spasm and absent ankle jerks.  In addition, the veteran has 
reported radiating pain in his lower extremities with 
frequent cramping and acute severe bouts of pain 
approximately every two weeks, and his private examiner has 
described his condition as "severe".  Under the 
circumstances, the Board is satisfied that the veteran's 
disability picture more nearly approximates the criteria for 
a 60 percent rating for "pronounced" intervertebral disc 
syndrome under former Diagnostic Code 5293.  The evidence, at 
a minimum, gives rise to a reasonable doubt on the question.  
38 C.F.R. § 4.3 (2004).  A 60 percent rating is therefore 
granted under the "old" criteria.  This is the maximum 
schedular evaluation available for his disability prior to 
September 23, 2002.

b.  The Criteria Effective from September 23, 2002

As for the "new" criteria for rating intervertebral disc 
syndrome, effective from September 23, 2002, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 60 percent under those 
criteria.

With regard to the first method of evaluating intervertebral 
disc syndrome under the new criteria (total duration of 
incapacitating episodes), the Board notes that 60 percent is 
the maximum evaluation that can be assigned for 
"incapacitating episodes".  See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2004).  Accordingly, there is no higher rating 
available to the veteran under that methodology.

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the Board notes that although the veteran 
has sciatic nerve involvement, the objective evidence shows 
that his disability is not manifested by muscle atrophy or 
complete paralysis of the sciatic nerve.  Under those 
circumstances, the rating schedule contemplates that the 
maximum rating assigned for neurological impairment will be 
that for moderately severe, incomplete paralysis of the 
sciatic nerve, which is evaluated as 40 percent disabling 
under Diagnostic Code 8520.  See 38 C.F.R. §§ 4.123, 4.124 
(2004).  Thus, even assuming that the veteran has separately 
ratable orthopedic disability in the form of limitation of 
motion of the lumbar spine and/or lumbosacral strain so as to 
warrant the assignment of the maximum rating available (40 
percent) under former Diagnostic Codes 5292 or 5295-the two 
40 percent evaluations (one for orthopedic impairment; the 
other for neurologic) would combine to only 60 percent under 
38 C.F.R. § 4.25 (2004).

c.  The Criteria Effective from September 26, 2003

The Board also finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 60 percent 
under the criteria that became effective on September 26, 
2003.

With regard to the first method of evaluating intervertebral 
disc syndrome under the new criteria (total duration of 
incapacitating episodes), the Board notes that 60 percent 
remains the maximum evaluation that can be assigned for 
"incapacitating episodes" under Diagnostic Codes 5243.  
Accordingly, there is still no higher rating available to the 
veteran under that methodology.

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the Board notes that the criteria for rating 
paralysis of the sciatic nerve were not affected by the 
September 2003 amendments.  The criteria for rating 
orthopedic disability of the spine were amended to provide, 
in pertinent part, that, in the absence of unfavorable 
ankylosis, 40 percent is the maximum rating to be assigned 
for orthopedic disability of the thoracolumbar spine.  Here, 
although the veteran suffers from serious disability of the 
lumbar spine, it is clear from the record that his spine is 
not "ankylosed" as that term in defined in the new criteria 
(i.e., fixed in flexion or extension).  Thus, he would be 
entitled to no more than a 40 percent evaluation for the 
orthopedic component of his disability under the most 
recently enacted criteria.  As noted above, the two 40 
percent evaluations (one for orthopedic impairment; the other 
for neurologic) would combine to only 60 percent under 
38 C.F.R. § 4.25 (2004).  There is simply no basis for the 
assignment of a higher schedular rating.

B.  Right Knee

1.  Applicable Law

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2004).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Degenerative and traumatic arthritis, established by X-ray 
findings, are rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2004).  When, however, the limitation of motion of the 
involved joint(s) is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  The 
normal range of motion in the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II.

Knee disabilities may also be rated under Diagnostic Codes 
5256, 5258, and 5262 (2004).  Under Diagnostic Code 5256, 
ratings of up to 60 percent are available for ankylosis of 
the knee.  Under Diagnostic Code 5258, a 20 percent rating 
may be assigned for dislocation of the semilunar cartilage, 
with frequent episodes of "locking", pain, and effusion 
into the joint.  And under Diagnostic Code 5262, ratings of 
10, 20, and 30 percent, respectively, can be assigned for 
malunion of the tibia and fibula with slight, moderate, or 
marked knee or ankle disability.  If there is nonunion of the 
tibia and fibula, with loose motion requiring a brace, a 
40 percent rating is assigned.  Id.  

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14 (2004); VAOPGCPREC 9-2004 (Sept. 17, 2004); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997); Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the 
combined evaluation for the affected leg cannot exceed the 
rating for amputation at the elective level, were amputation 
to be performed.  38 C.F.R. § 4.68 (2004).

2.  Analysis

Applying the foregoing principles to the facts of the present 
case, the Board finds that the evidence supports the 
assignment of an additional, separate 10 percent rating for 
degenerative arthritis of the right knee.  The veteran's 
disability has previously been assigned a combined rating 
under Diagnostic Codes 5003 and 5257.  As noted previously, 
however, current law allows for separate evaluations under 
those codes.  VAOPGCPREC 9-98.  Here, the record shows that 
the veteran has degenerative arthritis of the right knee, 
confirmed by X-ray, and that he has flexion limited to 135 
degrees.  That sort of limited motion is noncompensable under 
Diagnostic Codes 5260 and 5261.  However, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, cited above, when degenerative 
arthritis is established by X-ray findings, and the 
limitation of motion of the involved joint is noncompensable, 
a rating of 10 percent is for application.  Accordingly, the 
Board finds that a separate 10 percent evaluation is 
warranted for arthritis of the right knee.

The Board finds, however, the preponderance of the evidence 
is against the assignment of a higher evaluation for 
arthritis.  The Board acknowledges that the veteran has 
complained of knee pain, and has reported acute and severe 
bouts of pain twice per week.  However, the report of his 
April 2002 VA examination shows that he has good pain control 
with medication; that he has not required any recent visits 
to the emergency room; that his condition does not 
necessitate the use crutches, a brace, a cane, or corrective 
shoes; that he has a normal gait cycle; and that there is no 
objective evidence of edema, effusion, weakness, tenderness, 
redness, heat, or abnormal or guarding movement of the knee.  
Under the circumstances, given the limited objective 
findings, it is the Board's conclusion that the veteran's 
pain and limited motion is adequately compensated by the 10 
percent evaluation herein assigned under Diagnostic Codes 
5003, 5260, and 5261.  The weight of the evidence is against 
the assignment of a higher evaluation.

The Board also finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 10 percent 
under Diagnostic Code 5257.  The April 2002 VA examination 
report shows that it was difficult for the examiner to 
evaluate instability due to the veteran's resistance toward 
the examination.  However, the veteran did not complain of 
episodes of dislocation or recurrent subluxation, and the 
examiner observed no dislocation or subluxation of the joint.  
Accordingly, there is no evidentiary basis for the assignment 
of a rating in excess of the currently assigned 10 percent 
evaluation under Diagnostic Code 5257.

The Board has considered whether a higher rating should be 
assigned for the veteran's disability under Diagnostic Codes 
5256, 5258, and/or 5262, and has concluded that it should 
not.  First, with respect to Diagnostic Code 5256, the 
evidence clearly shows that the veteran has motion in his 
knee, and that it is not ankylosed.  Second, with respect to 
Diagnostic Code 5258, there is no current objective evidence 
of locking or effusion.  Finally, with respect to Diagnostic 
Code 5262, the record does not show that the veteran suffers 
from any service-connected malunion or nonunion of the tibia 
or fibula.  Accordingly, there is no basis for the assignment 
of a higher rating under any of these provisions.

C.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether either of the veteran's 
claims should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been recently hospitalized for problems with his low back or 
right knee, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in April 2002 that informed him that, in 
order to establish entitlement to the benefits he sought, 
evidence was needed to show that his conditions had gotten 
worse.  With regard to elements (2) and (3), the Board notes 
that the RO's April 2002 letter also notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  Finally, with respect to element (4), 
the Board notes that the RO's April 2002 letter asked the 
veteran to tell VA about any other records that he wanted VA 
to try to get for him, and expressly informed him that he 
should "[s]end the information describing additional 
evidence or send the evidence itself" to the RO.  All four 
notice requirements have been met.

The April 2002 VCAA notice letter was sent to the veteran 
before a decision was entered on his claims in May 2002.  
Thus, there is no need to discuss whether he has been 
prejudiced by a VCAA notice provided out of time.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.
 
In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined by VA, a 
report from his private physician is in the claims file, and 
the veteran has not identified any other evidence that needs 
to be procured.  The Board acknowledges that materials in the 
claims file show that the Social Security Administration 
(SSA) awarded the veteran disability benefits in 1994, and 
that not all of the records associated with that award have 
been procured.  However, in a case such as this, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, supra.  In the Board's view, the SSA 
records in this case related to the award of benefits in 1994 
are too dated to be of any utility in assessing the current 
level of the veteran's disabilities.  No further development 
action is necessary.


ORDER

A 60 percent rating is granted for the veteran's lumbosacral 
fibromyositis with bilateral L5-S1 radiculopathy under the 
"old" criteria, subject to the law and regulations 
governing the award of monetary benefits.

An additional, separate 10 percent rating is granted for 
degenerative arthritis of the right knee, subject to the law 
and regulations governing the award of monetary benefits; no 
higher evaluation is warranted for arthritis or any other 
disability of the knee.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


